Citation Nr: 1525161	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  09-00 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an injury or trauma of the right hand. 

2.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from April 1965 to March 1967.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April and November of 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The April 2008 rating decision denied the appellant's claim of entitlement to service connection for a right hand disorder and the November 2008 rating decision granted service connection for a left knee disability.

In March 2011, a Travel Board hearing was conducted at the RO before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the record.  

After remanding the case for additional development, the Board denied the claims in a decision issued in May 2014.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the parties filed a Joint Motion for Partial Remand.  An April 2015 Order of the Court granted the Joint Motion and vacated the denial portions of the Board's decision, and the issues on appeal were remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

The appellant has appealed the initial rating that was assigned for his left knee disability when service connection was granted in a November 2008 rating action.  The appellant is, in effect, asking for a higher rating effective from the date service connection was granted (May 16, 2007).  Consequently, the Board will consider the entire time period in question, from the original grant of service connection to the present, for the left knee disability on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2015 Joint Motion for Partial Remand indicates that the specialist medical opinion concerning the appellant's right hand pathology was inadequate.  The Joint Motion also indicated that an in-person examination should be considered.  The Board finds that an examination of the right hand is necessary.  Therefore the claim is remanded for an examination.

The appellant last underwent a VA examination of his left knee in June 2011 - four years ago.  The Board notes that this examination report and the other evidence of record is somewhat dated and therefore does not document the current severity of the Veteran's disability.  Accordingly, the Board finds that a remand is necessary in order to obtain a new VA examination which reflects the current severity of his knee disability such that the disorder may be adequately assessed on appeal.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

While the case is in remand status, all of the Veteran's outstanding private and VA inpatient and outpatient records should be obtained and associated with the claims file. 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Obtain all of the appellant's outstanding pertinent VA medical treatment records, including reports of all nerve conduction studies and imaging results, and associate them with the claims file.  Obtain all private records as well, if any.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for an examination by a surgeon who performs carpal tunnel procedures and/or hand surgery to determine the nature, etiology and onset of his claimed right hand pathology.  

All pertinent evidence in the electronic file must be made available to and reviewed by the examiner.  Any indicated testing must be accomplished.  After physically evaluating the Veteran, the examiner must answer the following questions:

(The physician is requested to provide an opinion based on record review alone if the Veteran fails to report for the examination).

	a) Identify all right wrist, hand and digit pathology and give specific diagnoses;

	b) Identify an onset date for each identified diagnosis, to include whether any diagnosed condition existed within one year of the Veteran's discharge from active service in March 1967;

	c) If any arthritis is present in the right wrist, hand or digits, state whether it is at least as likely as not said arthritis is etiologically related to the incident of right hand cellulitis in 1965, or treatment thereof or to some other incident of service and explain your answer;

	d) If any carpal tunnel syndrome (CTS) is present in the right wrist, state whether it is at least as likely as not said CTS is etiologically related to the incident of right hand cellulitis in 1965, or treatment thereof or to some other incident of service and explain your answer; 

The Board notes that CTS is defined as a complex of symptoms resulting from compression of the median nerve in the carpal tunnel, with pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY p. 1850 (31st ed. 2007).

	e) If any neurological deficit other than CTS is present in the right hand or digits, state whether it is at least as likely as not said deficit is etiologically related to the incident of right hand cellulitis in 1965, or treatment thereof or to some other incident of service and explain your answer;

	f) Discuss the report of the VA treating physician who examined the Veteran on an outpatient basis on October 27, 2009, during a neurology follow-up for CTS;

	g) Discuss the VHA orthopedic specialist opinion dated in August 2013, to include the addendum dated in December 2013.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it. 

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed pathology relating to numbness of the fingers.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for an orthopedic examination to determine the current nature and severity of his left knee disability.  Ensure that the examiner provides all information required for purposes of rating the Veteran's left knee disability, to include a description of the effects of the knee disability on the Veteran's occupational functioning and daily activities. 

All pertinent evidence in the electronic file must be made available to and reviewed by the examiner.  Any indicated testing must be accomplished.  After physically evaluating the Veteran, the examiner must:

      a) Provide the Veteran's range of motion findings for extension and flexion of the left knee;

      b) State the results of the Veteran's left knee drawer, McMurray and Lachman testing and/or any other appropriate testing for subluxation and instability and explain what those results mean;
      
      c) Evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the left knee joint, including during flare-ups or after repetitive use.  If feasible, the examiner must portray any additional functional limitation of the left knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact must be noted in the report;

      d) Obtain an extensive description from the Veteran of his left knee 'buckling' so that the record reflects what he means by that, what happens when the 'buckling' occurs, how often it occurs and its severity;
      
      e) In connection with the Veteran's responses to paragraph d) above, evaluate whether the Veteran has any recurrent instability or lateral subluxation of the left knee.  Explain why the Veteran's 'buckling' constitutes recurrent instability or lateral subluxation of the left knee or why it does not, if that is the case.  If any recurrent instability or lateral subluxation of the left knee is present, describe whether such instability or subluxation is slight, moderate, or severe in degree; and

      f) Provide an opinion as to whether the Veteran meets the medical definition of dislocation of "semilunar cartilage" or removal of "semilunar cartilage" in the left knee and explain your answer.  If yes, state whether this condition is manifested by episodes of locking, pain and effusion into the joint.

The VA examiner is hereby advised that an acceptable definition of "semilunar cartilage" is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 32nd Ed., p. 299 (2012) as the "meniscus lateralis articulationis genus" and the "meniscus medialis articulationis genus."

6.  Upon receipt of the VA examination reports, conduct a review to verify that all requested opinions have been provided.  In particular, ensure that the hand examiner discusses the October 27, 2009 VA neurology findings and opinion, as well as the VHA orthopedic specialist opinion dated in August 2013, to include the addendum dated in December 2013, and that the knee examiner discusses the Veteran's report of knee buckling.  If information is deemed lacking in either examination report, refer the report to the VA examiner(s) for corrections or additions.

7.  After undertaking any other warranted development, readjudicate the claims.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories and Diagnostic Codes; 38 C.F.R. §§ 3.321, 4.40, 4.45 and 4.59; Esteban v. Brown, 6 Vet. App. 259 (1994); DeLuca v. Brown, 8 Vet. App. 202 (1995); and Hart v. Mansfield, 21 Vet. App. 505 (2007). 

8.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

